     Case 8:19-cr-00061-JVS Document 538 Filed 07/14/21 Page 1 of 3 Page ID #:9318




 1   H. Dean Steward, SBN 85317
     17 Corporate Plaza, Suite 254
                                                           DENIED
 2                                              BY ORDER OF THE COURT
     Newport Beach, California 92660
 3   Tel (949) 481-4900
     Fax (949) 706-9994
 4

 5
     Attorney for Defendant
     MICHAEL JOHN AVENATTI
 6

 7                            UNITED STATES DISTRICT COURT
 8                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                     SA CR No. 19-061-JVS

11
                 Plaintiff,                        [PROPOSED] ORDER GRANTING
                        v.                         DEFENDANT’S EX PARTE
12                                                 APPLICATION FOR ORDER
     MICHAEL JOHN AVENATTI,                        CONTINUING TRIAL DATE AND
13
                                                   FINDING EXCLUDABLE TIME DUE TO
14
                 Defendant.                        RECENT PERVASIVE AND
                                                   PREJUDICIAL PRE-TRIAL PUBLICITY
15                                                 AND THE GOVERNMENT’S
16                                                 ASSOCIATED CONDUCT

17

18

19         Good cause having been shown, it is ordered that the trial date in this matter is
20   continued from July 13, 2021 to October 12, 2021 and the final pre-trial status
21   conference is scheduled for _________________________. The Court further finds that:
22   (1) the ends of justice served by a continuance outweigh the best interest of the public
23   and Mr. Avenatti in a speedy trial; (2) failing to grant the continuance would result in a
24   miscarriage of justice; (3) failing to grant the continuance would unreasonably deny
25   defense counsel the reasonable time necessary for effective preparation, taking into

26
     account the exercise of due diligence; and (4) failing to grant the continuance would
     allow for the pervasive and prejudicial media coverage of Mr. Avenatti’s July 8, 2021
27
     sentencing to improperly taint the jury venire.
28
     Case 8:19-cr-00061-JVS Document 538 Filed 07/14/21 Page 2 of 3 Page ID #:9319




 1         Accordingly, the time between the currently set trial date, July 13, 2021 and
 2   October 12, 2021, shall be excluded for the purposes of calculating time under the
 3   Speedy Trial Act.
 4

 5         So Ordered.
 6                                                             DENIED
 7   Dated: July 13, 2021                             BY ORDER OF THE COURT
                                                  _______________________________
 8                                                Hon. James V. Selna
 9                                                U.S. District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
     Case 8:19-cr-00061-JVS Document 538 Filed 07/14/21 Page 3 of 3 Page ID #:9320




 1
                                   CERTIFICATE OF SERVICE

 2         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
     age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California
 4

 5   92660. I am not a party to the above-entitled action. I have caused, on July 12, 2021,

 6   service of the defendant’s:
 7
      DEFENDANT’S EX PARTE APPLICATION FOR ORDER CONTINUING TRIAL
 8   DATE AND FINDING EXCLUDABLE TIME DUE TO RECENT PERVASIVE AND
 9       PREJUDICIAL PRE-TRIAL PUBLICITY AND THE GOVERNMENT’S
                          ASSOCIATED CONDUCT
10
     on the following party, using the Court’s ECF system:
11

12   AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
13
     I declare under penalty of perjury that the foregoing is true and correct.
14
     Executed on July 12, 2021
15

16
                                             /s/ H. Dean Steward
17
                                             H. Dean Steward
18

19

20

21

22

23

24

25

26

27

28
                                                   3
